                 Case 2:12-bk-25842-BR           Doc 812 Filed 04/12/19 Entered 04/12/19 15:19:47               Desc
                                                   Main Document    Page 1 of 2


                     1   MORGAN, LEWIS & BOCKIUS LLP
                         Richard W. Esterkin, Bar No. 70769
                     2   300 South Grand Avenue
                         Twenty-Second Floor
                     3   Los Angeles, CA 90071-3132
                         Tel: +1.213.612.2500
                     4   Fax: +1.213.612.2501
                         richard.esterkin@morganlewis.com
                     5
                         MORGAN, LEWIS & BOCKIUS LLP
                     6   Jeffrey S. Raskin, Bar No. 169096
                         One Market Spear Street Tower
                     7   San Francisco, CA 94105-1596
                         Tel: +1.415.442.1000
                     8   Fax: +1.415.442.1001
                         jeffrey.raskin@morganlewis.com
                     9
                         Attorneys for Plaintiff, Jason M. Rund
                    10   Chapter 7 Trustee
                    11                                UNITED STATES BANKRUPTCY COURT
                    12                                CENTRAL DISTRICT OF CALIFORNIA
                    13                                       LOS ANGELES DIVISION
                    14

                    15   In re                                                 Case No. 2:12-bk-25842-BR
                    16   LAKELAND DEVELOPMENT COMPANY,                         Chapter Number 7
                    17                       Debtor                            STATUS REPORT RE MOTION FOR
                                                                               RELIEF FROM THE AUTOMATIC
                    18                                                         STAY (ACTION IN NON-
                                                                               BANKRUPTCY FORUM)
                    19
                                                                               Date: April 16, 2019
                    20                                                         Time: 10:00 a.m.
                                                                               Ctrm: 1668
                    21

                    22            Jason M. Rund, chapter 7 trustee (the “Trustee”), respectfully submits the following status

                    23   report regarding the Motion for Relief from the Automatic Stay (Action in Non-Bankruptcy

                    24   Forum) (the “Motion,” Dkt. No. 742) filed by ACE Property & Casualty Insurance Co. and

                    25   Central National Insurance Company of Omaha (collectively, “Movants”):

                    26            The Motion has been resolved pursuant to the terms of a stipulation between the Trustee

                    27   and Movants filed on April 4, 2019 (Dkt. No. ___). No party in interest timely filed opposition to

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                                   STATUS REPORT RE MOTION FOR RELIEF
 ATTORNEYS AT LAW                                                          1       FROM THE AUTOMATIC STAY (ACTION IN
   LOS ANGELES
                         DB2/ 36234213.2                                           NON-BANKRUPTCY FORUM).
                 Case 2:12-bk-25842-BR          Doc 812 Filed 04/12/19 Entered 04/12/19 15:19:47              Desc
                                                  Main Document    Page 2 of 2


                     1   the Motion. The parties will be appearing at the scheduled hearing of the motion to respond to

                     2   any questions that the Court may have regarding the parties’ proposed stipulated order.

                     3   Dated: April 5, 2019                                MORGAN, LEWIS & BOCKIUS LLP
                                                                             Richard W. Esterkin
                     4

                     5
                                                                             By /s/ Richard W. Esterkin
                     6                                                           Richard W. Esterkin
                                                                                 Attorneys for Jason M. Rund, chapter 7
                     7                                                           trustee
                     8

                     9
                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                                  STATUS REPORT RE MOTION FOR RELIEF
 ATTORNEYS AT LAW                                                        2        FROM THE AUTOMATIC STAY (ACTION IN
   LOS ANGELES
                         DB2/ 36234213.2                                          NON-BANKRUPTCY FORUM).
